DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior art to Shelton IV et al discloses substantially every aspect limitations of the base claim 20,  however the Shelton IV teach away from the specific limitations of wherein” the drive system comprises a firing bar operably coupled to the firing member, wherein the firing bar is movable distally through a closure stroke to close the first jaw and the second jaw, and wherein the firing bar is movable distally through a firing stroke to move the firing member through a portion of the first jaw and the second jaw, and a clutch coupled to the control, wherein the clutch is configured to drivingly engage the drive system as the control rotates through the retraction motion to supply a proximal retraction stroke to the firing bar, and wherein the clutch is drivingly disengaged from the drive system as the control rotates through the reset motion to prevent any displacement of the firing bar by the retraction mechanism until the control is reset for a subsequent retraction motion” as set forth in details in  the present claims (see claim 20 about lines 4-8 and  lines 14, 18).   Accordingly, pending claims 20-30, 40-49 are allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt